Name: 1999/289/CFSP: Council Decision of 26 April 1999 concerning the extension of Common Position 96/635/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  political framework; NA;  rights and freedoms
 Date Published: 1999-05-01

 Avis juridique important|31999D02891999/289/CFSP: Council Decision of 26 April 1999 concerning the extension of Common Position 96/635/CFSP on Burma/Myanmar Official Journal L 114 , 01/05/1999 P. 0001 - 0001COUNCIL DECISIONof 26 April 1999concerning the extension of Common Position 96/635/CFSP on Burma/Myanmar(1999/289/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Whereas Common Position 96/635/CFSP of 28 October 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Burma/Myanmar(1), as amended and extended by Decision 98/612/CFSP(2), expires on 29 April 1999;Whereas, Common Position 96/635/CFSP, should be further extended in the light of point 6 thereof,HAS DECIDED AS FOLLOWS:Article 1Common Position 96/635/CFSP is hereby extended until 29 October 1999.Article 2This Decision shall be published in the Official Journal.Done at Luxembourg, 26 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 287, 8.11.1996, p. 1.(2) OJ L 291, 30.10.1998, p. 1.